  Case: 4:20-cv-00734-RWS Doc. #: 8 Filed: 04/19/21 Page: 1 of 3 PageID #: 56




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

CHARL FITZGERALD HOWARD,                         )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )          Case No. 4:20 CV 734 RWS
                                                 )
UNKNOWN HOGAN, et al.,                           )
                                                 )
                                                 )
               Defendants.                       )

                               MEMORANDUM AND ORDER

       This matter comes before the Court on its own motion. On February 23, 2021, Plaintiff

Howard was ordered to file an amended complaint within thirty days. (Docket No. 6). Howard has

failed to comply with this order. Therefore, for the reasons discussed below, this action will be

dismissed without prejudice. See Fed. R. Civ. P. 41(b).

                                          Background

       Howard is a self-represented litigant who is currently incarcerated at the St. Louis City

Justice Center (SLCJC) in St. Louis, Missouri. On June 4, 2020, he filed a civil rights action

pursuant to 42 U.S.C. § 1983, naming Judge Hogan, the Missouri State Public Defender’s Office,

Lieutenant Fawkes, and Lieutenant Turner as defendants. (Docket No.1). Lieutenants Fawkes and

Turner were sued in their official capacities only. Howard also filed a motion for leave to proceed

in forma pauperis. (Docket No. 3).

       In his complaint, Howard alleged that Judge Hogan improperly denied him bail, and that

the Missouri State Public Defender’s Office had been deficient in its representation. Howard also

accused Lieutenant Fawkes and Lieutenant Turner of wrongly placing him in administrative

segregation while at the SLCJC.
  Case: 4:20-cv-00734-RWS Doc. #: 8 Filed: 04/19/21 Page: 2 of 3 PageID #: 57




       On February 23, 2021, the Court granted Howard’s motion for leave to proceed in forma

pauperis. (Docket No. 6). Because Howard was proceeding in forma pauperis, the Court reviewed

his complaint pursuant to 28 U.S.C. § 1915. Based on that review, the Court dismissed his claims

against Judge Hogan and the Missouri State Public Defender’s Office. (Docket No. 7). The Court

also determined that Howard’s claims against Lieutenant Fawkes and Lieutenant Turner were

subject to dismissal. Specifically, Lieutenants Fawkes and Turner had been sued in their official

capacities only, but Howard had not demonstrated the liability of St. Louis City, their employer.

       Rather than dismissing Lieutenant Fawkes and Lieutenant Turner outright, Howard was

ordered to file an amended complaint against those two defendants only. He was given directions

about filing an amended complaint, and a copy of the Court’s prisoner civil rights form was sent

to him. Howard was given thirty days within which to comply. The Court advised him that if he

failed to file an amended complaint, this action would be dismissed without prejudice and without

further notice.

                                           Discussion

       As noted above, on February 23, 2021, the Court ordered Howard to file an amended

complaint within thirty days. Howard was advised that failure to comply with the Court’s order

would result in the dismissal of this action without prejudice and without further notice. The

amended complaint was due on or before March 25, 2021.

       The deadline for Howard to file his amended complaint has expired. In fact, the Court has

given him more than thirty days to respond. Nonetheless, he has failed to file an amended

complaint as directed. He has also failed to file a motion with the Court seeking an extension of

time in which to comply.




                                                2
  Case: 4:20-cv-00734-RWS Doc. #: 8 Filed: 04/19/21 Page: 3 of 3 PageID #: 58




       Under Rule 41(b), an action may be dismissed for failure to comply with a court order. See

Fed. R. Civ. P. 41(b). See also Brown v. Frey, 806 F.2d 801, 803 (8th Cir. 1986) (stating that

district court may dismiss a pro se litigant’s action for failure to comply with a court order on its

own initiative). Because Howard has not complied with the Court’s order of February 23, 2021,

or filed any type of motion seeking an extension of time in which to comply, the Court will dismiss

this action without prejudice.

       Accordingly,

       IT IS HEREBY ORDERED that this action is DISMISSED without prejudice for failure

to comply with the Court’s order of February 23, 2021. See Fed. R. Civ. P. 41(b). A separate order

of dismissal will be entered herewith.

       IT IS FURTHER ORDERED that an appeal from this dismissal would not be taken in

good faith.




                                                  RODNEY W. SIPPEL
                                                  UNITED STATES DISTRICT JUDGE



Dated this 19th day of April, 2021.




                                                 3
